            Case 1:19-cv-01993-EGS Document 19 Filed 08/01/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                           )
RELX, INC. d/b/a LexisNexis USA,           )
                                           )
and                                        )
                                           )
SUBHASREE CHATTERJEE                       )
                                           )
       Plaintiffs,                         )
                                           )         Case No.: 1:19-cv-01993-EGS
v.                                         )
                                           )
KATHY A. BARAN,                            )
in her Official Capacity,                  )
Director of the California Service Center, )
U.S. Citizenship and Immigration           )
Services, U.S. Department of               )
Homeland Security, ET AL.                  )
                                           )
       Defendants.                         )
____________________________________)

                      NOTICE OF SUPPLEMENTAL AUTHORITY
                        AND CORRECTION OF THE RECORD

          Plaintiffs RELX, Inc. d/b/a LexisNexis USA (“LexisNexis”) and Subhasree

Chatterjee (“Chatterjee”) hereby submit this Notice of Supplemental Authority and

Correction of the Record.

          At oral argument earlier today, the Court asked Plaintiffs’ counsel to provide the

regulatory authority for Ms. Chatterjee’s visa status after her F-1 student visa expires on

August 3, 2019. The request was based, in part, on Plaintiffs’ counsel’s representation to

the Court that the H-1B Visa Petition at issue in this case requested a “change in status”

from Ms. Chatterjee’s current F-1 visa.

          Upon review of the Administrative Record in this case, it appears that the visa

petition at issue in this case checked Box 4(a) stating: “Notify the office in Part 4, so each

                                                 1
DM2\10291423.1
            Case 1:19-cv-01993-EGS Document 19 Filed 08/01/19 Page 2 of 3




beneficiary can obtain a visa or be admitted” and not Box 4(b) requesting a “change in

status.” See AR 014. Hence, this is a “consular notification” petition and not a “change in

status” petition. The undersigned counsel apologize to the Court for the unintentional

factual error and make this corrected representation this evening (and immediately upon

discovery) so that the Court may consider the correct facts as it prepares for tomorrow’s

continued motion hearing. The Government correctly noted the “consular notification”

request in its Motion to Dismiss, ECF #12-1 at 9, so there is no prejudice to the

Government.

          “Consular notification” simply means that when the H-1B petition is approved, Ms.

Chatterjee may file – with an appropriate U.S. Embassy - a visa application and schedule a

visa appointment. Ms. Chatterjee cannot file such application with the Embassy or schedule

a visa appointment until after either USCIS or the Court grants the H-1B petition. See

https://in.usembassy.gov/visas/nonimmigrant-visas/ (Types of Visas) (“3. Work (H1b, L-1)

– H and L visas require approved petitions from the U.S. Department of Homeland Security

before a visa interview can be scheduled.”); see also 22 C.F.R. § 41.53(a)(2)(“An alien

shall be classifiable under INA 101(a)(15)(H) if: . . . With respect to the principal alien, the

consular officer has received official evidence of the approval by DHS . . .”).

          Only after the H-1B visa petition is granted can Ms. Chatterjee file the application

and schedule the visa appointment with the appropriate U.S. Embassy and she may do so

while she is still located within the United States during her grace period. As soon as the

appointment is scheduled, Ms. Chatterjee may make plans to travel to the appropriate U.S.

Embassy to receive the visa. Although she is not allowed to work in the United States

during this period of time until the Embassy actually grants the H-1B visa, if the Court were



                                                 2
DM2\10291423.1
            Case 1:19-cv-01993-EGS Document 19 Filed 08/01/19 Page 3 of 3




to grant the H-1B petition or order USCIS to do so tomorrow, the pause in Ms. Chatterjee’s

ability to work in the United States should be minimal and the harms to Ms. Chatterjee

and/or LexisNexis would likely be manageable.

DATED:           August 1, 2019                         Respectfully submitted,

                                                        DUANE MORRIS LLP

                                                        /s/ Michael J. Schrier
                                                        Michael J. Schrier
                                                        (D.C. Bar No. 444693)
                                                        Denyse Sabagh
                                                        (D.C. Bar No. 369113)
                                                        DUANE MORRIS LLP
                                                        505 9th St., NW, Suite 1000
                                                        Washington, D.C. 20004-2166
                                                        Tel: 202-776-5221
                                                        Fax: 202-478-0158
                                                        MJSschrier@duanemorris.com
                                                        DSabagh@duanemorris.com




                                             3
DM2\10291423.1
